Exhibit 10.26

TTEC HOLDINGS, INC.

Performance Restricted Stock Unit Agreement

 

This Performance Restricted Stock Unit Agreement (this "Agreement") is made and
entered into as of March 6, 2020 (the " Grant Date") by and between TTEC
Holdings, Inc., a Delaware corporation (the "Company" or TTEC) and «FullName»
(the "Executive").

This Agreement is governed by the terms of the TTEC Holdings, Inc. 2010 Equity
Incentive Plan (the ‘Plan’), pursuant to which the Company may grant equity
awards to eligible employees, directors and consultants of the Company and its
affiliates. 

Capitalized terms that are used but not defined in this Agreement have the
meaning ascribed to them in the Plan. The terms and provisions of the Plan as
they may be amended from time to time are incorporated into this Agreement by
reference. In the event of a conflict between any term or provision contained in
this Agreement and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.

The parties agree to be legally bound by this Agreement, and in exchange for
sufficient consideration, the adequacy of which is not in question, agree as
follows:

1.



Annual Equity Target Modified.  

The Executive’s employment arrangement (agreement or otherwise) with the Company
(“Employment Arrangement”) provides for the Executive’s eligibility to
participate in TTEC’s annual Equity Program, designed to provide long term
incentives for senior executives and to align their interests with the interests
of the Company’s stockholders.  The Executive’s target eligibility under the
Employment Arrangement is up to US $«Empl_Agr» in fair market value of TTEC
equity calculated as of market close on the Grant Date, rounded up or down to a
whole number of shares and currently offered in the form of restricted stock
units (“RSUs”) vesting over time (“Original RSU Target”).

Pursuant to the Employment Arrangement, the Company, on direction from the
Compensation Committee of the Board, may modify executives’ equity compensation
incentives from time to time, provided such modifications are not to the
detriment of the Executive. 

Based on the foregoing, for the 2020 Equity award, the Company hereby bifurcates
the Original RSU Target into two separate equity opportunities:

(1) a time based RSU (“TRSU”) opportunity similar in all characteristics to the
equity eligibility as described in the Employment Arrangement, and

(2) a performance based RSU (“PRSU”) opportunity based on the Company’s revenue
and operating income performance. 

Each of the TRSU and PRSU opportunities shall be equal to 50% of the Original
RSU Target.  The TRSU opportunity is not the subject of this Agreement and any
awards with respect to it shall be made in ordinary course pursuant to TTEC’s
standard RSU agreement.








2.



PRSU Opportunity Based on TTEC Performance During the Award Period.  

Pursuant to the Plan and subject to the provisions of this Agreement, the
Company hereby irrevocably provides to the Executive a performance based
restricted stock unit award covering a target of «M__of_Shares» Shares of
Company stock (the “2020 PRSU Grant”) that will vest as further described below
and in Paragraph 3.   The 2020 PRSU Award is granted in two (2) tranches, each
tranche equal, at the outset, to 1/2 of the 2020 PRSU Grant.

a.



2020 PRSU 1st Tranche. The number of Shares that the Executive shall actually
earn in connection with the 1st tranche of 2020 PRSU Award (“2020 PRSU 1st
Tranche”) will be determined based on the Company’s performance on the Revenue
and Operating Income for fiscal year 2021 (“1st Tranche Measurement Period”). 

b.



2020 PRSU 2nd Tranche. The number of Shares that the Executive shall actually
earn in connection with the 2nd tranche of 2020 PRSU Award (“2020 PRSU 2nd
Tranche”) shall be determined based on the Company’s performance on the Revenue
and Operating Income for fiscal year 2022 (“2nd Tranche Measurement Period”). 

The Executive’s entitlement to any PRSUs under the 2020 PRSU Award is
conditioned on the Executive’s continuing employment with the Company at the
time of each individual tranche’s Vesting Date. If Executive’s employment with
TTEC terminates (for any reason) before a PRSU Tranche vests, the Executive
shall forfeit any right he/she has with respect to the Shares not yet vested,
including any proration rights for a portion of the performance period when the
Executive was affiliated with the Company.  The provisions of this paragraph are
subject to specific exceptions provided in Paragraph 7(b) of this Agreement. 

3.



2020 PRSU Award Earning Opportunities.

a.



The PRSU payout opportunity will be calculated 50% based on the Revenue goal and
50% based on the Operating Income goal achievement.

b.



Performance Goals. The following table outlines the performance goals and payout
opportunity tiers for the 2020 PRSU Award.

 

Revenue

(amounts in millions)

 

 

 

2021

Tranche #1

2022

Tranche #2

 

 

2019 Baseline

Revenue 

Revenue

% ∆ YOY

Payout %

$1,643.7

 $1,829.5

$1,930.1

 5.5%

Minimum Threshold – 50%

5.5%

5.5%

CAGR

$1,864.3

$1,985.5

 6.5%

Target

@Goal – 100%

6.5%

6.5%

CAGR

$1,917.2

$2,070.6

 8.0%

Above

Target – 150%

8.0%

8.0%

CAGR

$1,988.9

$2,187.8

 10.0%

Max

Target – 200%

10.0%

10.0%

CAGR








 

 

Operating Income

(amounts in millions)

 

 

 

2021

Tranche #1

2022

Tranche #2

 

 

2019 Baseline

Operating Income 

Operating Income

% ∆ YOY

Payout %

$129.2

$147.9

$158.3

 7.0%

Minimum Threshold – 50%

7.0%

7.0%

CAGR

$152.1

$165.0

 8.5%

Target

@Goal – 100%

8.5%

8.5%

CAGR

$157.8

$174.3

 10.5%

Above

Target – 150%

10.5%

10.5%

CAGR

$166.4

$188.9

13.5% 

Max

Target – 200%

13.5%

13.5%

CAGR

 

c.



Payout Calculations. The PRSU opportunity will max-out at 200% of the PRSU Award
amount regardless of the actual Revenue and/or Operating Income earned by the
Company in the measurement period.

When the Revenue and/or Operating Income for a Measurement Period falls below
that period’s Minimum Threshold, as stated above, the portion of the Award
attributable to the performance relevant metric that is below the Minimum
Threshold will not be paid.  That means that no relevant tranche PRSUs would
vest and be payable.  The Executive would have the opportunity for catch-up, as
provided in Paragraph 4, however.

When the Revenue or Operating Income for any Measurement Period falls between
designated payout tiers, the actual PRSUs paid for that period will be prorated
accordingly, with the same proration rules applying for all executives who are
subject to the PRSU opportunity.

d.



Definitions.  

“Revenue” for purposes of PRSU Award calculations for any Measurement Period
will be equal to TTEC GAAP revenue, as publicly disclosed in TTEC’s earnings
release for that calendar year, adjusted at the discretion of the Compensation
Committee of the Board for material unbudgeted and unanticipated items.

“Operating Income” for purposes of PRSU Award calculations for any Measurement
Period, will be equal to TTEC non-GAAP operating income, as publicly disclosed
in TTEC’s earnings release for that calendar year, adjusted at the discretion of
the Compensation Committee of the Board for material unbudgeted and
unanticipated items.

“Unbudgeted and Unanticipated Items” may include among others, as determined by
the Compensation Committee of the Board investments, divestitures, costs
associated with natural disasters, storms or pandemics, foreign exchange
variations, and material litigation costs that could not have been reasonably
anticipated in the ordinary course of business.  Revenue and operating income
associated with acquisitions shall not be excluded for purposes of the 2020 PRSU
Revenue and Operating Income metrics calculation.








“Measurement Period” for purposes of 2020 PRSU Award a measurement period is not
a multi-year period but a fiscal year at the end of the period. 

“PRSU Award Period” for purposes of this grant is the first day of fiscal year
2020 through the last day of fiscal year 2021.

“Grant Date” is the effective date of this Agreement when PRSUs for 2020 PRSU
Award are granted.

“Vesting Date” for purposes of each tranche of 2020 PRSU grant shall be as
stated in Paragraph 6 of this Agreement.

“Minimum Threshold” for purposes of this Award is the minimum level of Revenue
and OI in any Measurement Period below which the PRSU incentive does not pay.

4.



Catch-up Rights.  

The purpose of the PRSU Award is to reward the Executive for driving exceptional
performance for each fiscal year during the PRSU Award Period, while maintaining
a longer-term view for the aggregate performance of the Company.

Therefore, if during the 1st Tranche Measurement Period, 2020 PRSU 1st Tranche
does not vest or only vests partially, because the Company fails to meet the
Minimum Threshold metric for Revenue and/or Operating Income, the Executive
would have the opportunity to earn additional Shares, as part of the 2020 PRSU
Award, via a catch-up, as follows:

a.



Catch-up considerations will be managed separately for the Revenue and Operating
Income metrics.

b.



At the end of the PRSU Award Period, the Company will assess the Revenue and
Operating Income achieved during the 2nd Measurement Period and, if this level
of achievement is @Goal (100% payout) or better for the 2nd Measurement Period
(as reflected in Paragraph 3(a)), then the Company would issue to the Executive
incremental catch-up Shares to enable the Executive to earn up to 75% of the
@Goal or better payout that would have been due under the 2020 PRSU 1st
Tranche. 

c.



The incremental catch-up Share payout, if any, would be made at the same time as
the 2020 PRSU 2nd Tranche vests and is paid.

5.



Executive’s 2020 Award Payout Opportunity.

 

 

 

 

 

 

 

 

 

 

 

 

 

2020 PRSU Award/Payout

Below

Target

50%

 

@Goal

100%

Above

Target

150%

Max

Target

200%

2022 Payout Opportunity Under 2020 PRSU Award

«M_50_1» Shares

«M_100_1» Shares

«M_150_1» Shares

«M_200_1» Shares

2023 Payout Opportunity Under 2020 PRSU Award

«M_50_2» Shares

«M_100_2» Shares

«M_150_2» Shares

«M_200_2» Shares

 

6.



Vesting Dates. 

a.



2020 PRSU 1st Tranche shall have a Vesting Date in March 2022, after the Company
releases its 2021 earnings to the public, the Revenue and Operating Income of
which serves as reference for the value of the grant.








b.



2020 PRSU 2nd Tranche shall have a Vesting Date in March 2023, after the Company
releases its 2022 earnings to the public, the Revenue and Operating Income of
which serves as reference for the value of the grant.

7.



Change in Circumstances. 

a.



If during PRSU Award Period, the Company engages in a capital markets
transaction, restructuring, business combination, recapitalization, stock split,
extraordinary special stock dividend, consolidation, rights offering, spin-off,
or the like (“Material Transaction”) the result of which would make fair and
equitable measurement of the Company’s Revenue and Operating Income for any open
year in the PRSU Award Period no longer practical, the Compensation Committee of
the Board would have discretion to adjust and modify performance goals and
payout targets under all then outstanding 2020 PRSU Tranches to preserve the
intended incentive opportunities under this PRSU Awards.

b.



If the Material Transaction constitutes a Change in Control event as that term
is defined in the 2020 Equity Incentive Plan, the PRSUs shall convert to time
based RSUs, based on the presumed value of the Award @Goal for the Measurement
Period.

c.



Further, if the Executive in good standing is separated from the Company in
connection with, or as a result of a Chance in Control event during the COC
Period, as that term is defined in the Employment Arrangement, then the Company,
as part of Executive’s separation settlement, will provide the Executive with an
incremental compensation that reflects the value of the Shares that the
Executive would be entitled to earn, if he/she was permitted to stay with the
Company for the entire PRSU Award Period and through the Vesting Dates, with the
value of the PRSU Award calculated @Goal. Any voluntary separations, separations
for performance issues or for cause shall not be subject to similar
accommodation and, in that instance, any 2020 PRSU rights would forfeit as
provided in Paragraph 2.  

8.



Non-competition; Non-solicitation; Change in Control. 

a.This Agreement incorporates by reference all Non-Competition,
Non-Solicitation, Acceleration, and Change in Control provisions of the
Employment Arrangement, including any duration periods provided therein.

b.Acknowledgements.    

(i)Executive acknowledges that the non-competition and non-solicitation
provisions incorporated into this Agreement by reference are fair and reasonable
with respect to their scope and duration, given the Executive’s position with
TTEC and the impact such activities would have on the TTEC business. 

(ii)Executive further acknowledges that the geographic restriction on
competition included in the referenced and incorporated provisions is fair and
reasonable, given the nature and geographic scope of the TTEC business, the
investment of capital and resources by Company to develop its business
operations, and the strategic position that the Executive holds within TTEC.

(iii)Executive also acknowledges that while employed or otherwise affiliated
with TTEC, Executive has access to proprietary and unique trade secret
information that would be valuable or useful to Company’s competitors and that
Executive has access to Company’s valuable customer relationships and thus
acknowledges that the restrictions on Executive’s future employment and business
activities in TTEC’s industry as set forth in the referenced and incorporated
provisions are fair and reasonable. 

(iv)Executive acknowledges and is prepared for the possibility that Executive’s
standard of living may be reduced during the non-competition and/or
non-solicitation period and assumes and accepts any risk associated with that
possibility, and further acknowledges that any such drop in Executive’s standard
of living does not constitute undue hardship.








9.Miscellaneous Provisions.

a.Consideration.  The Company is providing this PRSU Award opportunity in
consideration of the services that the Executive is providing to the Company
during the PRSU Award Period, and other mutual covenants provided in this
Agreement.

b.Administration Delegation.  Pursuant to the delegations of authority that the
Compensation Committee of the Board has made with respect to the administration
of the Plan, the Chief Financial Officer and Chief People (HR) Officer of the
Company, in their sole discretion acting in concert, shall have the authority to
determine the effect of all matters and questions with respect to the
Executive’s termination of affiliation with the Company and whether continuous
services are being provided as these matters relate to the PRSU Award payout or
vesting, including, without limitation, the question of whether a termination of
service has occurred, whether a leave of absence or disability constitute a
termination of service and other similar questions.

c.Grant of Equity; Rights are Non-Transferable. This Agreement is a grant of an
equity-based incentive related to the Company.  Subject to any exceptions set
forth in this Agreement or the Plan, during the PRSU Award Period, the rights
conveyed by this Agreement and any related rights may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Executive.  Any attempt to assign, alienate, pledge, attach, sell or transfer or
encumber the PRSU Award rights during the PRSU Period shall be ineffective and,
if any such attempt is made, the PRSU Award rights conveyed hereunder will be
forfeited by the Executive and all other rights that the Executive may have
under the Plan and this Agreement shall immediately terminate without any
payment or consideration by TTEC.

d.



No Right to Continuing Service. Neither the Plan nor this Agreement shall confer
upon the Executive any right to be retained in any position, as an employee,
consultant or director of TTEC. Further, nothing in the Plan or this Agreement
shall be construed to limit the discretion of TTEC to terminate the Executive’s
services (employment or otherwise) at any time, with or without cause.

e.



Tax Liability and Withholding.  The Executive shall be required to pay, and the
Company or its administrator shall have the right to deduct from any
compensation paid to the Executive pursuant to the Plan and the PRSU Award, the
amount of any required withholding taxes applicable upon the vesting of the PRSU
Award or the issuance of the Common Stock of the Company (or cash equivalent)
and to take all such other action as the Company deems necessary to satisfy all
obligations for the payment of such withholding taxes.  At the Executive’s
discretion, the 2020 PRSU Award may be subject to Share withholding for tax
purposes, where a portion of Shares to be received may be used (netted against
the Shares otherwise receivable) by the Company to cover the Executive’s tax
obligations in connection with Award.  

f.



Compliance with Law. The issuance and transfer of shares of Common Stock of the
Company upon the vesting of the RSU Award shall be subject to compliance by the
Company and the Executive with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company's shares of Common Stock may be listed. No shares of Common
Stock shall be issued or transferred unless and until any then applicable
requirements of state and federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its legal counsel. The
Executive understands that the Company is under no obligation to register the
shares of Common Stock with the Securities and Exchange Commission, any state
securities commission or any stock exchange to affect such compliance.

g.



Executive Equity Holding Guidelines.  The Executive is subject to the TTEC
Executive Stock Ownership Guidelines, attached to this Agreement and
incorporated by reference as Appendix A.  By signing below the Executive (a)
confirm that he/she is (i) aware of the Company’s expectations with respect to
the Executive Stock Ownership holdings in the Company, (ii) the time the
Executive has to honor these expectations and (iii) how the Company envisions
that the Executive reaches the appropriate holding levels; and (b) hereby agrees
to exercise best efforts to meet such expectations.   








h.



Data Privacy.  Executive hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Executive’s
personal data as described in this Agreement and any other PRSU grant materials
by and among, as applicable, the Executive’s employer, the Company and its other
affiliates for the exclusive purpose of implementing, administering and managing
Executive’s participation in the Plan.  Executive understands that TTEC and the
Company may hold certain personal information about the Executive, including,
but not limited to, Executive’s name, home address and telephone number, date of
birth, social security or other national identification number or insurance
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in TTEC, details of all PRSUs or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Executive’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

Executive understands that Data may be transferred to a stock plan service
provider (“Service Provider”) that may be selected by TTEC, which is assisting
TTEC with the implementation, administration and management of the
Plan.  Executive authorizes TTEC and the Service Provider and any other possible
recipients which may assist TTEC (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the
Plan.  Executive understands that Data will be held only as long as is necessary
to implement, administer and manage Executive’s participation in the Plan. 

Further, Executive understands that he or she is providing the consents herein
on a voluntary basis.  If Executive does not consent, or if Executive later
seeks to revoke his or her consent, his or her employment status or service and
career with the employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Executive’s consent is that TTEC would
not be able to grant Executive PRSUs or other equity awards or administer or
maintain such awards.  Therefore, Executive understands that refusing or
withdrawing his/her consent may affect Executive’s ability to participate in the
Plan.  For more information on the consequences of Executive’s refusal to
consent or withdrawal of consent, Executive understands that he/she may contact
his/her human capital representative.

i. Governing Law and Dispute Resolution.

(i) Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware, U.S.A. without regard to
conflict of law principles.

(ii)Disputes.  The parties agree that any action arising from or relating in any
way to this Agreement or the Plan shall be resolved and tried in the state or
federal courts situated in Denver, Colorado, U.S.A. The parties’ consent to
jurisdiction and venue of those courts to the greatest extent allowed by law. 

In this regard, the Executive acknowledges and admits to all or a combination of
several following substantial contacts with the State of Colorado:  (A)
Executive is employed, provides services for or otherwise is affiliated with a
legal entity headquartered in the State of Colorado, U.S.A.; (B) Executive
receives the compensation in a form of checks or wire transfers that are drawn
either directly or indirectly, from bank accounts in Colorado; (C) Executive
regularly interacts with, contacts and is contacted by other TTEC employees and
executives in Colorado; (D) Executive either routinely travels to or attends
business meetings in Colorado; and (E) Executive receives substantial
compensation and benefits as a result of TTEC being a corporation headquartered
in and subject to the laws of Colorado.  Based on these and other contacts, the
Executive acknowledges that he/she could reasonably be subject to the laws of
Colorado. 

(iii) Attorneys’ fees. The party that substantially prevails in any action to
enforce any provision of this Agreement shall recover all reasonable costs and
attorneys' fees incurred in connection with the action.








i.



Administration of the Agreement and Awards.

(i) Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Executive or the Company to the Compensation Committee
of the Board for review. The resolution of such dispute by the Compensation
Committee of the Board shall be final and binding on the Executive and the
Company.

(ii) Settlement of Vested PRSUs.  PRSUs subject to a PRSU Award shall be settled
pursuant to the terms of the Plan, in stock or cash, as soon as reasonably
practicable and in all events within 74 days following the vesting thereof as
provided in this Agreement.

(iii)Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Executive and the
Executive's beneficiaries, executors, administrators and the person(s) to whom
the rights under this Agreement may transfer by will or the laws of descent or
distribution.

(iv) Discretionary Nature of All Future Awards. This PRSU Award is voluntary and
occasional and does not create any contractual, statutory or other right to
receive future PRSU Awards, or benefits in lieu of PRSUs, even if the PRSUs have
been granted in the past.  Future PRSU Awards, if any, will be at the sole
discretion of the Company.

(v) No Impact on Other Benefits. Except as otherwise provided in the Employment
Arrangement, the value of the Executive's awards hereunder is not part of
his/her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

 k.Confidentiality.  Executive agrees not to disclose, directly or indirectly,
to any other employee, director or consultant of TTEC or an affiliate and to
keep confidential all information related to any Awards granted to Executive,
pursuant to the Plan, including the amount of any such Award and its vesting
schedule.

l.Severability and Entirety.  The invalidity or unenforceability of any
provision of the Plan or this Agreement shall not affect the validity or
enforceability of any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement shall be severable and enforceable to
the extent permitted by law.

The Agreement (including the Plan) constitutes the entire agreement between the
parties concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements, oral or written, between the Company and Executive
relating to Executive’s entitlement to PRSUs or similar benefits, under the
Plan.

m.IRS Section 409A.  This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from, or complies with, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the Internal Revenue Service guidance and Treasury Regulations thereunder
(collectively, “Section 409A”).

n.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.








n.Acceptance. The Executive hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Executive has read and understands its terms and
provisions and accepts the PRSU Award rights including modifications to the
Employment Arrangements that they represent, subject to the terms and conditions
of the Plan and this Agreement. The Executive acknowledges that there may be
adverse tax consequences upon the grant or vesting of the PRSUs or disposition
of the underlying shares and that the Executive has been advised to consult a
tax advisor prior to such grant, vesting or disposition.

 

-----------------  The Remainder of This Page is Intentionally Left Blank
 ---------------










The parties have executed this Agreement as of the date first above written.

TTEC Holdings, Inc.

 

 



By:  Regina Paolillo

Chief Financial & Administrative Officer

 

 

Date: 

 

 

 

Acknowledgement

 

 

 



«FullName» (Executive)

EE# «EE_ID»

 

Date: 

 

 

 










 

APPENDIX A

 

Executive Stock Ownership Guidelines

 

Equity provides the opportunity for the company to further invest in the
employees who passionately uphold our values while driving the business with an
entrepreneurial spirit. Company leaders who think and act like owners are
crucial to our success and encouraging star players to actively participate in
company growth is key to building our future together.

 

When a company’s board of directors, shareholders and employees align their
interest in organization’s long-term success, the stage is set for true
transformation. To that end, TTEC has adopted Stock Ownership Guidelines to
encourage company leaders (vice president-level and above) to align their
interests with TTEC and our stockholders and to focus on value creation, while
sharing in the company’s success. The following are answers to questions you may
have about TTEC’s new Executive Stock Ownership Guidelines.

 

Executive Stock Ownership Guidelines

 

Q.    Why are we implementing an Ownership Guideline?

A. The Guidelines are designed to
align our senior leaders’ interests with our shareholders’ interest, driving a
 long-term vision and commitment to creating company value. The Executive Ownership Guidelines are also designed to:

 

•
  Support confidence in company strategy to execute our business transformation

•
  Allow us to remain an attractive and competitive choice for executive-level talent by adopting best practices

•   Align executive behavior with external shareholder expectation

•   Drive long-term accountability

•   Enable company success

 

Q.    How much stock should I hold as a company leader?

A.    The new Executive Stock Ownership Guidelines call for TTEC vice presidents
and above to hold a multiplier of base compensation in TTEC stock (based on Fair
Market Value (FMV) of stock as it trades on NASDAQ). Employees will have five
years from the start of this requirement (or promotion into a new role) to meet
the holding Guidelines.

 

Employee                                                     
 Target Holding Amount

Level                                                                 
 within 5 Years

 

Chief Financial Officer                                         
 3 times current base salary

 

Executive Vice President                                     
 2.5 times current base salary

 

Senior Vice President                                        
 1.5 times current base salary

 

Vice President                                              
 0.5 times current base salary

 

Q.    Do I have to buy TTEC stock to meet this holding Guideline?








A.  
 TTEC does not expect you to buy TTEC stock to meet the holdings Guidelines, and how you meet them is entirely up to
 you. Most employees will be able to meet the requirement by holding a portion of their annual equity grant (net of tax), as it
 vests.

 

Q.  
 How many shares should I consider holding from each RSU grant to meet the holding Guidelines?

A.   How much you hold from each grant and from each vesting event is entirely
up to you. Based on basic modeling, however, we believe that if you hold a
percentage of each vesting event from annual Equity Grants (net of tax as
indicated in the table below) you should comfortably reach the holding
requirement in five years or sooner.

 

The holding guideline can be satisfied with any stock you hold including:

•    the exercise of options to purchase the company’s common stock

•    the  vesting of restricted stock; and

•    the  vesting of performance shares.

 

Employee                                             
 Guideline of Percentage of

Level                                                        
 Net Shares to Hold

 

Executive Vice President                                                    
 75%

 

Senior Vice President                                                       
 75%

 

Vice President                                                               50%

 

 

Once the holding target is reached, you should
 maintain it during your entire tenure  in the role; and as your role
 changes be aware of the changes in the holding guidelines as well.

 

Q.  
What happens if I don’t reach my target holding amount within the five-year time frame due to
market volatility or amount of my equity awards?

A.   If the actual Equity Grants you receive and/or market price volatility does
not allow an employee to reach the target holding level within the required
five-year time frame, the company does not expect employees to invest out of
pocket. The company expects the Equity Grants you receive to be the source for
the holding requirement and we look to you as a leader to exercise a good faith
effort to honor the requirements. If the Equity Grants you receive or market
volatility creates a challenge, discuss the matter with your supervisor and your
HC partner for a practical resolution.

 

Q.  
 What if I have a special situation (hardship) that makes maintaining the holding requirement difficult
 for me?

A.    The Executive Ownership Guidelines is designed to align your interests
with the company’s interests and position you to share in our success. If your
personal situation makes the compliance with the Ownership Guidelines a
hardship, speak to your HC partner and the Executive Committee level executive
responsible for your business segment for guidance and support.

 

Q.    Whom should I contact with questions?

A.    If you have questions, please contact Pam LeMasters, executive
director, Global Compensation via email or by phone at 303.397.8531.

 



